Order entered October 7, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00319-CV

                   IN THE INTEREST OF A.B.B., A CHILD

                On Appeal from the 305th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. JC-17-00832

                                      ORDER

      By letter filed October 2, 2020, appellant informs the Court that the

reporter’s record that has been filed in this appeal does not include the exhibits that

were admitted into evidence. We construe the letter as a motion to supplement the

reporter’s record. We GRANT the motion and ORDER Pamela K. Sumler,

Official Court Reporter for the 305th Judicial District Court, to file, no later than

October 19, 2020, a supplemental clerk’s record containing a copy of the three

exhibits admitted into evidence at the February 7, 2020 bill of review hearing.

      On our own motion, we EXTEND THE DEADLINE for filing appellant’s

brief to October 29, 2020.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Sumler and the parties.

                                       /s/   ROBERT D. BURNS, III
                                             CHIEF JUSTICE